DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Figure 6 appears to be discussed in ¶ 0055 of the published application.  However, the figure is not identified in the text.  
Figure 7 does not seem to be discussed in the specification at all – aside from a mention in the “Brief Description of Drawings” section.
Appropriate correction is required.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.
Examiner’s Amendment
Cancel claim 16.
Claim Construction
The claims a side face.  At first blush, this is ambiguous because all faces of a game token are “side faces.”  There is a top side face, a bottom side face, and an edge side face.  However, taken in conjunction with the specification and drawings, Examiner has concluded that the “side face” of the claims is the edge of the token.  (See illustration below.)

    PNG
    media_image1.png
    253
    530
    media_image1.png
    Greyscale

The claims also use the term “type.”  Again, this can be interpreted a number of ways.  For instance, a casino might have a particular type of gaming token for roulette and another type for poker.  But the Applicant’s specification (beginning in the Abstract) make it clear that the word “type” is to be interpreted as “value” or “denomination.”  This is how the term is interpreted by the Examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is to Jones (United States Patent Number 3,968,582).  As can readily be seen from Fig 1 of Jones, the actual structure of Applicant’s invention is well-known.

    PNG
    media_image2.png
    230
    313
    media_image2.png
    Greyscale


Element 19 is a different color from layers 12 and 14.  It would be quite easy for one of ordinary skill to choose any color desired for the layers (12 & 14) and the internal stripe (19).  It would certainly lead to predictable results.  Yet Jones is clear that the color pattern corresponds to the token’s denomination. (Col 2, 58-65)  Therefore, the combination of colors are dependent on the type of game token.  This being the case, the pattern does not include a first color that is unique to a type of the game token and a second color that is not dependent on the type of the game token.
There is nothing in the art that suggests having a first color that is unique to a type of the game token and a second color that is not dependent on the type of the game token. Furthermore, the color arrangement cannot be considered an aesthetic design choice.  As detailed in ¶ 0044 of Applicant’s PG Pub, having the center layer (that represents the denomination or “type” of the token) between two lighter-colored layers makes it easier for a camera to identify the values of a stack of tokens.  The light-colored layers serve to separate the center layers (which are of a darker color), thus making it easier for the camera to “see” the center stripe.  This is readily apparent in Applicant’s Figure 7.

    PNG
    media_image3.png
    353
    509
    media_image3.png
    Greyscale

Since the clamed color scheme serves an inventive purpose, it cannot be considered to be a design choice.  And since the prior art does not suggest this color scheme, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799